Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10-11, filed 01/04/2021, with respect to the use of White et al (US 5,135,327) have been fully considered and are persuasive.  The rejection of claims 63-89 has been withdrawn. 
In the subsea well art, there is a larger group of offshore drilling rigs which include all manner of rigs such as semi-submersible, submersible, jack-up rig, floating, etc. Within that group, so called bottom-supported rigs are a subgroup. Within that bottom-supported subgroup are submersible and jack-up type rigs only as they are supported from the bottom by the seafloor either directly via legs or indirectly via a platform that is submerged under the water, upon which the submersible rig is lowered onto. Semi-submersible rigs such as that of White are not included in this list, nor would it have been an obvious variation by one of ordinary skill in the art to consider the use of bottom-supported rig in place of the semi-submersible version of White. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Siragusa on 01/19/2021.
The claims are amended as follows:
80. 	(CURRENTLY AMENDED) A method of constructing and/or processing one or more offshore surface-wells, the method comprising constructing and/or processing an offshore surface-well through a well center of a well processing station, the surface-well comprising a conductor having an upper part including an upper end, and said method comprising the steps of:

constructing and/or processing a first surface-well through the upper end of the conductor at a second position,
moving the upper part of the conductor to a first position of the conductor, 
producing from or injecting into the first surface-well through the upper end of the conductor at the first position; and
the method further comprises applying one or more counter forces to one or more other conductors in a direction opposite the movement of the conductor between the first position and the second position by at least one support element when moving the conductor from the first position to the second position, the one or more counter forces reducing the impact of a movement force on a main structure supported by the configurable support structure, where the movement force is a force acting on the conductor due to the conductor being moved between the first and the second position.

81. 	(CURRENTLY AMENDED) A method of constructing and/or processing one or more offshore surface-wells, wherein the method comprises progressing a plurality of surface-wells towards completion by:
	providing a bottom supported configurable support structure for a wellhead platform, the configurable support structure including support structures extending to the seabed and supporting a wellhead platform with the configurable support structure;
 moving an upper part, of a selected one conductor of a surface-well, from a first position to a shared second position of the upper end and carrying out one or more well constructing and/or well processing tasks through the upper end of the selected one conductor to at least partly complete the surface-well of the selected one conductor, 
moving the upper part of the selected one conductor from the shared second position of the upper end to a first position of the upper end after at least partly completing the surface-well, and 
repeating these steps for one or more additional conductors,


82. 	(PREVIOUSLY PRESENTED) The method according to claim 81, comprising at least one of: 
installing a least a part of the conductors at the respective first positions; wherein installing comprises bringing the conductor into engagement with at least some support elements of the configurable support structure of the wellhead platform;
installing a least a part of the conductors at the second position; wherein installing comprises bringing the conductor into engagement with at least some support elements of the configurable support structure of a wellhead platform; and moving the installed part of the conductor to a first position; and
pre-installing a lower part of the conductors at a wellhead platform, prior to positioning the wellhead platform at an offshore site; wherein installing comprises bringing the conductor into engagement with at least some support elements of the configurable support structure of the wellhead platform; and 
installing a remaining part of the conductors after at least a part of the wellhead platform is positioned at the offshore site.
Allowable Subject Matter
Claims 63-89 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679